          Case 1:20-cv-00409-DCN Document 6 Filed 11/23/20 Page 1 of 3




LAURA J. BROWN (PA Bar # 208171)
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611
Washington, D.C. 20044
Phone: (202) 514-3376
laura.j.s.brown@usdoj.gov

Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


MIDAS GOLD IDAHO, INC., IDAHO GOLD
RESOURCES COMPANY, LLC, and STIBNITE
GOLD COMPANY,
                                                             Civil No. 1:20-cv-00409-DCN
               Plaintiffs,

               v.

THE UNITED STATES OF AMERICA; U.S.                        DEFENDANTS’ MOTION TO
DEPARTMENT OF AGRICULTURE; THE                            DISMISS FOR LACK OF SUBJECT
UNITED STATES FOREST SERVICE; SONNY                       MATTER JURISDICTION
PERDUE in his official capacity as U.S. Secretary of
Agriculture; and VICKI CHRISTIANSEN in her
official capacity as the Chief of the United States
Forest Service.

               Defendants.


       The United States of America, the U.S. Department of Agriculture, the United States

Forest Service, Mr. Sonny Perdue, in his official capacity as U.S. Secretary of Agriculture, and

Ms. Vicki Christiansen, in her official capacity of the Chief of the United States Forest Service,

(collectively “the United States”) move to dismiss the complaint filed against them for lack of

subject matter jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(1). As described in

the accompanying memorandum of law, the Court should dismiss this action because Plaintiffs

do not have constitutional standing. Plaintiffs’ alleged injuries, dependent on uncertain events,
            Case 1:20-cv-00409-DCN Document 6 Filed 11/23/20 Page 2 of 3




are speculative and do not constitute the type of injury in fact required by Article III.

Additionally, even if the professed injuries were sufficient, they are not caused by the United

States and are not likely to be redressed by this lawsuit.

       WHEREFORE the United States respectfully requests that the Court dismiss Plaintiffs’

complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1).

                                               Respectfully requested,




                                               /s/ Laura J. Brown
                                               LAURA J. BROWN (PA Bar # 208171)
                                               U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Environmental Defense Section
                                               P.O. Box 7611
                                               Washington, D.C. 20044
                                               Phone: (202) 514-3376
                                               laura.j.s.brown@usdoj.gov

                                               Counsel for Defendants




                                                  2
         Case 1:20-cv-00409-DCN Document 6 Filed 11/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, the United States’ Motion to Dismiss was

hereby served on counsel for Plaintiffs via the court’s CM/ECF system.



                                                   /s/Laura J. Brown




                                               3
